Case 9:19-tp-80037-RLR Document 22 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-80037-TP-Rosenberg


  UNITED STATES OF AMERICA,

         Plaintiff,

         v.

  DENNIS FLOOD, JR.

        Defendant.
  ______________________________________/


   REPORT AND RECOMMENDATION ON VIOLATION OF SUPERVISED RELEASE

         For the reasons stated herein, the undersigned recommends that the District Court find that

  the Defendant has violated the terms of his supervised release. On January 30, 2020, the U.S.

  Probation Office filed a Petition alleging three violations of the Defendant’s terms of supervision

  ECF No. [2]:

         1.      Failing to refrain from violation of the law;

         2.      Failing to notify the probation officer within 72 hours of being arrest or questioned

                 by a law enforcement officer; and

         3.      Failing to submit a truthful and complete written monthly report.

  Mr. Flood’s term of supervised release is due to expire on April 6, 2022. A hearing was held on

  January 6, 2021, on the violation petition. Mr. Flood appeared by Zoom video conference and was

  represented by his counsel. He was advised of the alleged violations and of his right to contest

  those violations. He stated that he had been given sufficient time to discuss his options with

  counsel, that counsel had answered all of his questions, and that counsel had performed all of the
Case 9:19-tp-80037-RLR Document 22 Entered on FLSD Docket 01/25/2021 Page 2 of 2




  tasks that Mr. Flood had requested. Defense counsel stipulated there was a factual basis for the

  allegations.

         Defendant freely, knowingly, and voluntarily admitted to violations 1 and 3 through

  counsel, stated his wish to proceed to sentencing. The Defendant requests sentencing be set after

  January 19, 2021. The United States Attorney, with the concurrence of the Probation Officer, by

  agreement the government intends to dismiss violation 2 at sentencing. The Court granted the

  motion. Accordingly, the Court RECOMMENDS that the District Court accept Defendant’s

  admissions and find the Defendant guilty of committing violations 1 and 3. The Court further

  RECOMMENDS that this matter be set down for sentencing before U.S. District Judge Robin L.

  Rosenberg.

         A party shall serve and file written objections, if any, to this Report and Recommendation

  with U.S. District Robin L. Rosenberg, within 14 days after being served with a copy. See 28

  U.S.C. 636(b)(1)(C). Failure to file timely objections may limit the scope of appellate review of

  factual findings contained herein. See U.S. v. Warren, 687 F.2d 347, 348 (11th Cir. 1982) cert.

  denied, 460 U.S. 1087 (1983).

          DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

  Southern District of Florida, this 25th day of January, 2021.



                                                        __________________________________
                                                        BRUCE E. REINHART
                                                        UNITED STATES MAGISTRATE JUDGE
